17‐76‐cv 
     Montero v. City of Yonkers, et al.
 1
 2                          UNITED STATES COURT OF APPEALS 

 3                               FOR THE SECOND CIRCUIT                         

 4                                        _______________                 

 5                                        August Term, 2017 

 6                (Argued:  September 08, 2017             Decided:  May 16, 2018) 

 7                                                        Docket No. 17‐76‐cv 
 8                                                          _______________             
 9                                                                          
10                                                    RAYMOND MONTERO, 
11                                                                          
12                                                          Plaintiff‐Appellant,  
13                                                                          
14                                                                      – v. – 
15                                                                          
16     CITY OF YONKERS, NEW YORK, KEITH OLSON, in his official and individual 
17        capacities, BRIAN MORAN, in his official and individual capacities, JOHN 
18                             MUELLER, in his official and individual capacities, 
19                                                                          
20                                                        Defendants‐Appellees, 
21    
22      POLICE ASSOCIATION OF THE CITY OF YONKERS, INC., AKA YONKERS    
23     POLICE BENEVOLENT ASSOCIATION, EDMUND HARTNETT, in his official 
24                                                   and individual capacities,  
25                                                                          
26                                                                Defendants. 
27                                                           _______________            

28   Before:       KATZMANN, Chief Judge, SACK and HALL, Circuit Judges.  
 1                                     _______________  

 2              Plaintiff‐Appellant Raymond Montero appeals from a judgment entered in 

 3   favor of Defendants‐Appellees the City of Yonkers, Keith Olson, Brian Moran, 

 4   and John Mueller by the United States District Court for the Southern District of 

 5   New York (Kenneth M. Karas, Judge).  Montero, a Yonkers police officer and 

 6   former Yonkers police union official, alleges that the defendants violated his First 

 7   Amendment right to freedom of speech by retaliating against him for criticizing 

 8   management decisions by Yonkers police officials during the course of two union 

 9   meetings.  The district court agreed with the defendants that because Monteroʹs 

10   union speech was not made in his capacity as a private citizen, his union remarks 

11   were not protected by the First Amendment and he could therefore not state a 

12   claim for retaliation against the defendants.  We conclude that because Monteroʹs 

13   union remarks were not made pursuant to his official duties as a police officer, he 

14   spoke as a private citizen for purposes of the First Amendment.  We also 

15   conclude, however, that defendants Moran and Mueller are entitled to qualified 

16   immunity, and that Montero has not alleged a plausible claim for municipal 

17   liability against the City of Yonkers.  Accordingly, the district courtʹs judgment is: 



                                               2
 1                AFFIRMED in part, VACATED in part, and REMANDED for further 

 2   proceedings.  
 3                                     _______________ 

 4                CHRISTOPHER D. WATKINS, Sussman & Associates, Goshen, New 
 5                     York, for Plaintiff‐Appellant. 
 6                 
 7                ELIZA M. SCHEIBEL (Lalit K. Loomba, on the brief), Wilson, Elser, 
 8                     Moskowitz, Edelman & Dicker LLP, White Plains, New York, 
 9                     for Defendants‐Appellees City of Yonkers, New York, Brian Moran, 
10                     and John Mueller. 

11                ANDREW C. QUINN, The Quinn Law Firm, PLLC, White Plains, 
12                    New York, for Defendant‐Appellee Keith Olson.  

13                                     _______________                       

     SACK, Circuit Judge:

 1         Plaintiff‐Appellant Raymond Montero, a Yonkers, New York police officer 

 2   and former union official in the Police Association of the City of Yonkers, Inc., 

 3   also known as the Yonkers Police Benevolent Association (the ʺYonkers PBAʺ), 

 4   appeals from an order of the United States District Court for the Southern District 

 5   of New York (Kenneth M. Karas, Judge) dismissing pursuant to Rule 12(b)(6) of 

 6   the Federal Rules of Civil Procedure his First Amendment employment retaliation 

 7   claim against Defendants‐Appellees the City of Yonkers, Keith Olson, Brian 




                                               3
 1   Moran, and John Mueller (the ʺCity defendantsʺ).  Montero alleges that the City 

 2   defendants violated his First Amendment right to freedom of speech by 

 3   retaliating against him for criticizing management decisions by Yonkers police 

 4   officials at two Yonkers PBA meetings.  The district court held that because the 

 5   speech at issue was not made in Monteroʹs capacity as a private citizen, his union 

 6   remarks were not protected by the First Amendment and he could therefore not 

 7   state a claim for retaliation against the City defendants.  

 8         We conclude that because Monteroʹs union remarks were not ʺʹpart‐and‐

 9   parcel of his concernsʹ about his ability to ʹproperly executeʹʺ his official job 

10   duties, Weintraub v. Bd. of Educ., 593 F.3d 196, 203 (2d Cir.) (quoting Williams v. 

11   Dallas Indep. Sch. Dist., 480 F.3d 689, 694 (5th Cir. 2007)), cert. denied, 562 U.S. 995 

12   (2010), he spoke as a private citizen for purposes of his First Amendment right to 

13   free speech.  We also conclude, however, that defendants Moran and Mueller are 

14   entitled to qualified immunity, and that Montero has not alleged a plausible claim 

15   for municipal liability against the City of Yonkers.  Accordingly, we affirm the 

16   district courtʹs dismissal of the plaintiffʹs First Amendment retaliation claim 

17   against defendants Moran, Mueller, and the City of Yonkers, vacate the district 



                                                 4
 1   courtʹs dismissal of the plaintiffʹs First Amendment retaliation claim against 

 2   defendant Keith Olson, and remand the case for further proceedings. 

 3    
 4                                      BACKGROUND 

 5          As required in our review of a dismissal under Federal Rule of Civil 

 6   Procedure 12(b)(6), ʺ[w]e . . . accept[] all factual allegations as true and draw[] all 

 7   reasonable inferences in favor of the plaintiff.ʺ  Trs. of Upstate N.Y. Engʹrs Pension 

 8   Fund v. Ivy Asset Mgmt., 843 F.3d 561, 566 (2d Cir. 2016), cert. denied, 137 S.Ct. 2279 

 9   (2017). 

10          Monteroʹs Union Remarks 

11          Montero has been a police officer in the City of Yonkers Police Department 

12   (the ʺYPDʺ) for more than twenty‐seven years.  In January 2010, the Yonkers PBA, 

13   which serves as the official union for the YPD, held elections.  Montero was 

14   elected vice president.  Defendant Olson, a fellow Yonkers police officer, was 

15   elected president.     

16          Montero testified that Olson had opposed Monteroʹs candidacy, favoring 

17   another police officer, Michael Farina, for vice president instead.  Following the 




                                                 5
 1   election, tensions between Montero and Olson increased dramatically.  In June 

 2   2010, during a Yonkers PBA meeting, Montero criticized Olsonʹs close 

 3   relationship with then Police Commissioner Edmund Hartnett.  He said that 

 4   Hartnettʹs decision to discontinue several police units—those ʺdedicated to 

 5   investigating domestic violence and burglaryʺ and the ʺcommunity unit dedicated 

 6   to supporting the Police Athletic Leagueʺ—would adversely affect the YPD, the 

 7   Yonkers PBA, and the surrounding community.  Am. Compl. ¶¶ 15‐17.  Montero 

 8   alleges that shortly thereafter, Mueller, then a lieutenant and at the time of the 

 9   filing of the complaint, the acting Police Chief of the YPD, pulled him into his 

10   office, and told Montero to stop criticizing the YPD and Police Commissioner 

11   Hartnett, or Montero would be transferred to another division.  Despite Muellerʹs 

12   warning, at a Yonkers PBA meeting in February 2011,1 Montero called for a no‐

13   confidence vote with respect to Hartnett.   




     1 Although the amended complaint does not specify where Montero made these 
     comments, the partiesʹ briefing indicates that he did so at this union meeting.
     Montero v. City of Yonkers, 224 F. Supp. 3d 257, 260 (S.D.N.Y. 2016).  


                                               6
 1         The Alleged Retaliation Against Montero 

 2         Based on his comments at the June 2010 and February 2011 union meetings 

 3   (the ʺunion speechʺ or ʺunion remarksʺ), Montero alleges that Olson, acting with 

 4   Olsonʹs close associates Mueller and Detective Sergeant Moran, engaged in a 

 5   campaign of retaliation against him.2  The district court discussed Olson, Moran, 

 6   and Muellerʹs actions in some detail.  Montero v. City of Yonkers, 224 F. Supp. 3d 

 7   257, 260‐63 (S.D.N.Y. 2016).  We rehearse those allegations only insofar as we 

 8   think them relevant to this appeal.   

 9         In March 2011, a month after Monteroʹs call for a no‐confidence vote with 

10   respect to Police Commissioner Hartnett, Montero alleges, Olson, Mueller, and 

11   Moran conducted an unauthorized investigation focused on Monteroʹs use of 

12   overtime slips.  Because of this investigation, Montero asserts that the YPD 




     2
      We note that, although the plaintiff alleges in his amended complaint that he 
     criticized Olsonʹs leadership from January 2010 to January 2012, he provides no 
     specific examples of such assertedly protected speech other than the June 2010 
     and February 2011 union speeches discussed above.  Nor did Montero raise any 
     other examples during oral argument before the district court, in his briefs below, 
     in his appellate briefs, or in oral argument before this Court.  Consequently, like 
     the district court, we focus our attention on whether these two speech incidents 
     were constitutionally protected.  

                                               7
 1   wrongly denied him forty hours of compensatory pay and issued a disciplinary 

 2   write‐up of him.  The next month, Montero alleges he was transferred from the 

 3   Special Investigations Unit, which Montero describes as ʺhighly desirable,ʺ to the 

 4   (less desirable) Detective Division.  Am. Compl. ¶ 27.  While in the Detective 

 5   Division, Montero was apparently assigned to desk duty, and became ineligible 

 6   for overtime pay.  According to Montero, a month later, Olson admitted to him 

 7   that this transfer was directed by Moran and at Muellerʹs instruction, and was 

 8   effected because of Monteroʹs criticisms of Olsonʹs leadership of the Yonkers PBA 

 9   at the June 2010 union meeting and Hartnettʹs leadership of the YPD at the June 

10   2010 and the February 2011 union meetings.     

11         In September 2011, Montero alleges, Mueller conducted a second 

12   unauthorized investigation of Montero, this time for insubordination.  That same 

13   month, Olson, after learning that Montero was planning to run against him for 

14   the Yonkers PBA presidency, allegedly confronted Montero, calling him a 

15   ʺfucking pussyʺ and threatening to ʺkick his assʺ for refusing to debate him.  Am. 

16   Compl. ¶ 29.  Montero asserts that his office was vandalized shortly thereafter, 

17   with pictures of ʺThe Cowardly Lionʺ posted throughout it.  Although Montero 



                                              8
 1   alleges that he reported Olsonʹs threats and the vandalism of his office to the 

 2   YPDʹs Internal Affairs Department, the department apparently took no action in 

 3   response to these reports.   

 4         In January 2012, Montero further alleges, Olson, Mueller, and Moran 

 5   conducted a third unauthorized investigation of Montero, this time seeking to 

 6   prove that Montero had been outside of his home while on sick leave.  Although 

 7   Montero contends that he had permission to leave his residence during this 

 8   period, the YPD nevertheless docked him two daysʹ salary.   

 9         In August 2012, Montero alleges, Olson told Monteroʹs commanding 

10   officer, Detective Sergeant Michael Kivel, among other things, that ʺ[Montero] 

11   better be fucking careful.ʺ  Am. Compl. ¶ 43.  These remarks apparently followed 

12   Monteroʹs refusal to acknowledge Olson and Moranʹs presence while visiting a 

13   fellow officer receiving medical treatment in a hospital.  Although Montero states 

14   that Kivel reported Olsonʹs comments to Internal Affairs, the department 

15   apparently, once again, undertook no investigation.   

16         In October 2013, Montero asserts, Olson sent a text message to Montero 

17   telling him that he wanted Montero to meet him ʺin another jurisdiction and 



                                               9
 1   preferably off duty,ʺ which the plaintiff understood to be a threat of violence.  

 2   Am. Compl. ¶ 50.  Also in September, Montero asserts, Olson ʺcompelledʺ 

 3   Internal Affairs to investigate Montero for his alleged communications with a 

 4   reporter from the Yonkers Tribune, following an online article criticizing Olsonʹs 

 5   leadership of the Yonkers PBA.  Am. Compl. ¶ 52.  When Montero refused to tell 

 6   Internal Affairs whether he was the source of the article, the YPD—allegedly at 

 7   Olsonʹs behest—threatened Montero with termination.   

 8          In January 2014, at a Yonkers PBA meeting, Olson formally called for 

 9   Monteroʹs expulsion from the union.  When Montero attempted to leave the 

10   meeting, he was allegedly blocked from exiting by one of Olsonʹs allies.  

11   According to Montero, at Olsonʹs behest, police officers then seized videotapes of 

12   the meeting.  Montero once more reported Olsonʹs actions to Internal Affairs, but 

13   the department again allegedly refrained from confronting or disciplining Olson.   

14         In February 2014, Montero asserts, Mueller urged Police Chief William 

15   Cave to remove Montero as the YPDʹs representative at county‐wide intelligence 

16   meetings.  After Cave agreed, Montero contends, he lost an additional twenty‐

17   four hours of pay per month.  Later that year, Montero alleges, Olson started a 



                                              10
 1   petition about him containing false statements, after which Montero was formally 

 2   expelled from the Yonkers PBA.   

 3         Finally, in July 2014, Montero alleges, his office was broken into and his 

 4   shield stolen.  Shortly thereafter, Moran returned Monteroʹs shield, and wrote a 

 5   report that he had received it from another person who had found it discarded on 

 6   the street.  Montero thinks Moran stole his shield with the intention that Montero 

 7   be disciplined by his superiors for losing it, although no disciplinary measures 

 8   were taken against him.   

 9         The District Court Proceedings 

10         In June 2015, Montero initiated an action under 42 U.S.C. § 1983 in the 

11   United States District Court for the Southern District of New York alleging that 

12   the City defendants had retaliated against him for his remarks at union meetings 

13   in violation of the First Amendment.  Following a pre‐motion conference held on 

14   September 9, 2015, Montero amended his complaint, providing additional alleged 

15   facts in support of his claims.  On March 4, 2016, the City defendants moved to 

16   dismiss Monteroʹs amended complaint on the grounds that: (1) Montero had 

17   failed to state a claim for retaliation in violation of the First Amendment; (2) 



                                               11
 1   Moran and Mueller were entitled to dismissal based on their qualified immunity; 

 2   (3) Montero did not sufficiently plead an adverse employment action against 

 3   Olson; and (4) Montero failed to state a claim for municipal liability against the 

 4   City of Yonkers.   

 5         On December 20, 2016, the district court granted the City defendantsʹ 

 6   motions to dismiss with prejudice, holding that Monteroʹs remarks at the June 

 7   2010 and February 2011 meetings were not constitutionally protected because 

 8   Montero had not made them while acting as a ʺprivate citizen,ʺ as was required to 

 9   create a cause of action based on his constitutional right to free speech.  Because 

10   the district court found this issue to be dispositive, it did not consider any of the 

11   City defendantsʹ remaining arguments for dismissal.    

12         In its opinion, the district court relied principally on the Supreme Courtʹs 

13   decision in Garcetti v. Ceballos, 547 U.S. 410 (2006).  There, the Court made clear 

14   that, to determine whether a public employeeʹs speech is constitutionally 

15   protected, courts must determine both that the employee spoke as a private 

16   citizen and that the speech at issue addressed a matter of public concern.  See 

17   Garcetti, 547 U.S. at 417; see also Montero, 224 F. Supp. 3d at 264‐65 (citing Garcetti).  



                                                 12
 1   The district court concluded that Montero had not been speaking as a private 

 2   citizen when he made the statements at issue.  In reaching that conclusion, the 

 3   court relied principally on our decision in Weintraub v. Board of Education.  

 4   Montero, 224 F. Supp. 3d at 265‐71.   

 5         In Weintraub, a public‐school teacher filed a grievance through his union 

 6   complaining about his schoolʹs failure to discipline a student who had assaulted 

 7   him.  593 F.3d at 198‐99.  Relying on Garcetti, we concluded that because 

 8   Weintraubʹs grievance was pursuant to his official teaching duties, he did not 

 9   speak as a private citizen.  Id. at 203 (concluding that ʺWeintraubʹs grievance was 

10   pursuant to his official duties because it was part‐and‐parcel of his concerns . . . as 

11   a public school teacher—namely, to maintain classroom discipline, which is an 

12   indispensable prerequisite to effective teaching and classroom learningʺ) (citation 

13   and internal quotation marks omitted).  We also thought it relevant that union 

14   grievances had no civilian analogue, or a ʺform or channel of discourse available 

15   to non‐employee citizens.ʺ  Id. at 204.   

16         Here, the district court decided that, at the motion to dismiss stage, it could 

17   not resolve whether Monteroʹs union remarks were made in accordance with his 



                                                  13
 1   official duties as a police officer.  See Montero, 224 F. Supp. 3d at 266‐69.  The 

 2   district court further determined that, although the union meetings contained no 

 3   civilian analogue, the absence of a civilian analogue was not dispositive, and 

 4   turned to the ʺcontent and circumstancesʺ of Monteroʹs union remarks.  Id. at 269‐

 5   70.  Because Monteroʹs union speech ʺlacked any civilian analogue, and because 

 6   Plaintiffʹs speech, made behind closed doors outside the presence of both the 

 7   public and Commissioner Hartnett, was at least tangentially related to his official 

 8   duties,ʺ id. at 271, the district court ultimately concluded that Montero was not 

 9   protected by the First Amendment from retaliation for his remarks, id. at 273.   

10   Accordingly, the district court dismissed Monteroʹs complaint.  Id. at 275.   

11         We conclude that the district court correctly held that the existence of a 

12   civilian analogue is not dispositive of whether a public employee spoke as a 

13   private citizen, but it is merely a factor the court could consider as part of the 

14   inquiry into whether the public employeeʹs speech was made pursuant to his 

15   ordinary employment‐related responsibilities.  We nevertheless find that the 

16   district court erred in ruling that Monteroʹs speech was not protected because it 




                                                14
 1   was tangentially related to his job responsibilities.  That fact is not dispositive as a 

 2   matter of law.   

 3           It is clear from the pleadings that Monteroʹs union remarks did not fall 

 4   within his responsibilities as a police officer, and he therefore made these remarks 

 5   as a private citizen.  Because at least some of Monteroʹs remarks addressed a 

 6   matter of public concern, moreover, we vacate and remand the district courtʹs 

 7   judgment dismissing Monteroʹs First Amendment retaliation claim as to 

 8   defendant Olson.  We affirm the district courtʹs dismissal of the claims against 

 9   defendants Moran and Mueller for a different reason:  their alleged acts were 

10   protected by the doctrine of qualified immunity.  Finally, we affirm the dismissal 

11   of Monteroʹs claim for municipal liability against the City of Yonkers for failure to 

12   state a claim upon which relief could be granted.  

13            
14                                       DISCUSSION 

15      I.       Standard of Review  

16           ʺWe review de novo the grant of a Rule 12(b)(6) motion to dismiss for failure 

17   to state a claim, accepting all factual allegations as true and drawing all 




                                                15
 1   reasonable inferences in favor of the plaintiff.ʺ  Trs. of Upstate N.Y. Engʹrs Pension 

 2   Fund, 843 F.3d at 566.  The complaintʹs allegations, however must be ʺplausible on 

 3   [their] face,ʺ a standard that ʺasks for more than a sheer possibility that a 

 4   defendant has acted unlawfully.ʺ  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).   

 5       II.      First Amendment Retaliation Claim 

 6             Where, as here, a plaintiff claims that he or she was retaliated against in 

 7   violation of the First Amendment, he or she must plausibly allege that ʺ(1) his [or 

 8   her] speech or conduct was protected by the First Amendment; (2) the defendant 

 9   took an adverse action against him [or her]; and (3) there was a causal connection 

10   between this adverse action and the protected speech.ʺ  Cox v. Warwick Valley 

11   Cent. Sch. Dist., 654 F.3d 267, 272 (2d Cir. 2011).   

12             For many years, ʺthe unchallenged dogma was that a public employee had 

13   no right to object to conditions placed upon the terms of employment,ʺ including 

14   those terms which restricted his or her right to speak freely in the workplace.  

15   Garcetti, 547 U.S. at 417 (internal quotation marks omitted).  In Pickering v. Board of 

16   Education, 391 U.S. 563 (1968), however, the Supreme Court made clear that public 

17   employees do not automatically surrender all their rights of free expression at the 



                                                  16
 1   office door.  An employee may be protected from retaliation even when speaking 

 2   in the workplace when he or she is speaking ʺas a citizen . . . upon matters of 

 3   public concern.ʺ  Id. at 568.   

 4          The Supreme Court, relying on Pickering, 391 U.S. at 568, and Connick v. 

 5   Myers, 461 U.S. 138, 147 (1983), further explained in Garcetti v. Ceballos that the 

 6   First Amendment inquiry must proceed in two parts.  ʺThe first [component] 

 7   requires determining whether the employee spoke as a citizen on a matter of 

 8   public concern.  If the answer is no, the employee has no First Amendment cause 

 9   of action based on his or her employerʹs reaction to the speech.ʺ  Garcetti, 547 U.S. 

10   at 418 (citations omitted).   If the first component is present, an employer must 

11   then show that it ʺhad an adequate justification for treating the employee 

12   differently [based on his or her speech] from any other member of the general 

13   public.ʺ  Id. (citing Pickering, 391 U.S. at 568). 

14          A. Citizen Speech  

15          In Garcetti, the plaintiff, Richard Ceballos, a prosecutor in the Los Angeles 

16   District Attorney Gil Garcettiʹs office, sent a memorandum to his supervisor 

17   asserting that a search warrant affidavit in a case being prosecuted by the office 



                                                  17
 1   contained significant misrepresentations.  Id. at 420.  The supervisor declined to 

 2   dismiss the case in which the affidavit was being used, and Ceballos testified for 

 3   the defense about these misrepresentations.  Id. at 414‐15.  Ceballos subsequently 

 4   alleged that because of the memorandum, he had been subject to various 

 5   retaliatory employment actions by Garcettiʹs office.  Id. 

 6          The Supreme Court stated that ʺwhen public employees make statements 

 7   pursuant to their official duties,ʺ which the Court determined that Ceballos had, 

 8   ʺthe employees are not speaking as citizens for First Amendment purposes, and 

 9   the Constitution does not insulate their communications from employer 

10   discipline.ʺ  Id. at 421.  Although the Court refrained from proffering a detailed 

11   definition of what constitutes oneʹs ʺofficial duties,ʺ it noted that ʺ[w]hen a public 

12   employee speaks pursuant to [his or her] employment responsibilities . . . there is 

13   no relevant analogue to speech by citizens who are not government employees.ʺ  

14   Id. at 424.   

15          In Lane v. Franks, 134 S.Ct. 2369 (2014), the Supreme Court further 

16   considered what qualifies as ʺcitizen speech.ʺ  There, the director of a state 

17   program for underprivileged youth asserted that he was demoted by the state 



                                               18
 1   because of his testimony to a federal grand jury about issues relating to his 

 2   departmentʹs payroll.  Id. at 2375‐78.  The Eleventh Circuit had decided that the 

 3   plaintiff had not engaged in citizen speech, inasmuch as his testimony concerned 

 4   information learned solely during the course of his employment.  Id. at 2378‐79.   

 5          The Supreme Court reversed.  It noted that ʺGarcetti said nothing about 

 6   speech that simply relates to public employment or [that] concerns information 

 7   learned in the course of public employment,ʺ and that ʺthe mere fact that a 

 8   citizenʹs speech concerns information acquired by virtue of his public 

 9   employment does not transform that speech into employee—rather than citizen—

10   speech.ʺ  Id. at 2379.   

11          This Court has sought to further refine the characteristics of public 

12   employee speech that is also protected citizen speech for purposes of the First 

13   Amendment.  In Weintraub, as described above, a public‐school teacher filed a 

14   grievance through his union chastising his superiorsʹ failure to discipline a 

15   student who had assaulted him.  593 F.3d at 198‐99.  We concluded that 

16   Weintraubʹs grievance did not constitute citizen speech because the 

17   communication was ʺpart‐and‐parcelʺ of his ability to execute his ʺofficial dutiesʺ 



                                               19
 1   as a school teacher—ʺnamely, to maintain classroom discipline, which is an 

 2   indispensable prerequisite to effective teaching and classroom learning.ʺ  Id. at 

 3   203 (citation and internal quotation marks omitted).   

 4         We also thought it significant that Weintraubʹs union grievance lacked a 

 5   citizen analogue, i.e., a ʺrelevant analogue to speech by citizens who are not 

 6   government employees.ʺ  Id. (quoting Garcetti, 547 U.S. at 424).  In Garcetti, the 

 7   Supreme Court provided two examples of speech containing a citizen analogue: 

 8   (1) ʺa schoolteacherʹs ʹletter to a local newspaper,ʹʺ which ʺbore similarities to 

 9   letters submitted by numerous citizens every day,ʺ and (2) ʺdiscussi[ons] [of] 

10   politics with a co‐worker.ʺ  Id. at 203‐04 (quoting Garcetti, 547 U.S. at 422‐23).  The 

11   plaintiff in Weintraub, by contrast, had ʺmade an internal communication 

12   pursuant to an existing dispute‐resolution policy established by his employer.ʺ  

13   Id. at 204.  Such a grievance was ʺnot a form or channel of discourse available to 

14   non‐employee citizens.ʺ  Id.  Although we cautioned that this ʺlack of a citizen 

15   analogueʺ was not dispositive of the question whether the plaintiff spoke in the 




                                               20
 1   exercise of his official employment duties, it provided additional evidence that 

 2   Weintraub had not spoken as a citizen—ʺthe central issue after Garcetti.ʺ  Id.3   

 3         In Jackler v. Byrne, 658 F.3d 225 (2d Cir. 2011), cert. denied, 565 U.S. 1234 

 4   (2012), and Ross v. Breslin, 693 F.3d 300 (2d Cir. 2012), we further considered what 

 5   constitutes ʺcitizen speechʺ for these purposes.    

 6         In Jackler, the plaintiff, a probationary police officer, alleged that he had 

 7   been terminated by the police department by which he was employed for refusing 

 8   to retract a report that he had made to an independent state agency in support of 

 9   a civilian complaint accusing a fellow officer of using excessive force.  658 F.3d at 

10   230‐32.  The district court dismissed the suit under Rule 12(c), reasoning that the 

11   plaintiff refused to alter his report while acting in his capacity as a police officer.  

12   Id. at 233.  We reversed, holding that the officerʹs refusal was not made pursuant 

13   to his employment duties because his obligation to do so was based on his 




     3 We note the possibility that Weintraub could have been decided on the public‐
     concern prong and not on the basis that the plaintiff was not acting as a private 
     citizen.  In that case, though, we ultimately focused on whether the plaintiff was 
     required to file a union grievance about troublesome students as part of his 
     employment duties, rather than the content of the plaintiffʹs speech (i.e., what he 
     was protesting).  593 F.3d at 201‐204.  

                                                21
 1   obligation as a citizen to obey the law.  We noted that it was illegal for both 

 2   civilians and police officers to make materially false statements to government 

 3   officers and agencies when providing evidence.  Id. at 239 (citing 18 U.S.C. § 1001; 

 4   N.Y. Penal Law § 240.50; N.Y. Penal Law § 175.30).  Thus, the Jackler Court 

 5   recognized that a public employee speaks ʺas a citizenʺ when he or she refuses to 

 6   commit a crime because all citizens have a duty to follow the law.  Id at 240.   

 7         Additionally, in line with Weintraub, 593 F.3d at 204, we stated in Jackler 

 8   that ʺan indicium that speech by a public employee has a civilian analogue is that 

 9   the employeeʹs speech was to an independent state agency responsible for 

10   entertaining complaints by any citizen in a democratic society regardless of his 

11   status as a public employee.ʺ  658 F.3d at 241 (italicization provided and internal 

12   quotation marks omitted).  We noted that our holding was bolstered by the fact 

13   that Jackler had made his report to an independent state agency, id., a ʺchannel[] 

14   available to citizens generally,ʺ id. at 238 (quoting Weintraub, 593 F.3d at 204).   

15         In Ross, a payroll‐clerk typist alleged that she was retaliated against by her 

16   employers for reporting financial malfeasance to a superior.  693 F.3d at 302.  We 

17   first observed that ʺthe inquiry into whether a public employee is speaking 



                                                22
 1   pursuant to her official duties is not susceptible to a brightline rule.ʺ  Id. at 306.  In 

 2   making that assessment, we said, courts ʺmust examine the nature of the 

 3   plaintiffʹs job responsibilities, the nature of the speech, and the relationship 

 4   between the two.  Other contextual factors, such as whether the complaint was 

 5   also conveyed to the public, may [also] properly influence a courtʹs decision.ʺ  Id.  

 6   We concluded that because ʺreporting pay irregularities to a supervisorʺ was one 

 7   of the plaintiffʹs job duties and ʺmade in furtherance of those duties,ʺ the speech 

 8   at issue was not made in her capacity as a citizen.  Id. at 308.  She was therefore 

 9   not protected by the First Amendment from retaliation for making her report.  See 

10   id. at 306, 308.   

11          Most recently, in Matthews, 779 F.3d at 169, we considered whether a police 

12   officer had acted as a private citizen for purposes of assessing his First 

13   Amendment rights in criticizing an arrest‐quota policy to his commanders.  In 

14   reviewing the Supreme Courtʹs decisions in Garcetti and Lane, and our prior case 

15   law, we identified two relevant inquiries to determine whether a public employee 

16   speaks as a citizen: (1) whether ʺthe speech fall[s] outside of the employeeʹs 

17   ʹofficial responsibilities,ʹʺ and (2) whether ʺa civilian analogue exist[s].ʺ  Id. at 173 



                                                 23
 1   (citing Weintraub, 593 F.3d at 203‐04).  We concluded that Matthewsʹs complaints 

 2   were not what he was ʺemployed to do,ʺ id. at 174 (ʺMatthews had no role in 

 3   setting policy; he was neither expected to speak on policy nor consulted on 

 4   formulating policy.ʺ), and ordinary citizens were also ʺregularly provided the 

 5   opportunity to raise issues with the [p]recinct commanders,ʺ id. at 176 (ʺMatthews 

 6   did not follow internal grievance procedures, but rather went directly to the 

 7   [p]recinct commanders . . . who had an open door to community comments and 

 8   complaints.ʺ).  Matthews had thus spoken as a citizen and was therefore 

 9   constitutionally protected against employment retaliation.     

10         There may be some confusion as to whether both questions (1) and (2) in 

11   Matthews—i.e., whether (1) the speech was outside the speakerʹs official 

12   responsibilities and (2) there was a civilian analogue—must be answered in the 

13   affirmative for the speech to be protected citizen speech under Garcetti.  See., e.g., 

14   Brown v. Office of State Comptroller, 211 F. Supp. 3d 455, 467 (D. Conn. 2016), appeal 

15   dismissed in part, 885 F.3d 111 (2d Cir. 2018) (ʺMatthews I makes it clear that the 

16   existence of a civilian analogue is typically a prerequisite to a holding that the 

17   employee was speaking as a citizen.ʺ).  We think that the Supreme Court has 



                                               24
 1   made the answer clear:  Although the presence or lack of a civilian analogue may 

 2   be of some help in determining whether one spoke as a citizen, ʺ[t]he critical 

 3   question under Garcetti is whether the speech at issue is itself ordinarily within 

 4   the scope of an employeeʹs duties,ʺ Lane, 134 S.Ct. at 2379.  We said as much in 

 5   Weintraub:  ʺAlthough the lack of a citizen analogue is not dispositive in this case, 

 6   it does bear on the perspective of the speaker—whether the public employee is 

 7   speaking as a citizen—which is the central issue after Garcetti.ʺ  593 F.3d at 204 

 8   (citation and internal quotation marks omitted).  Ultimately, the question, then, is 

 9   whether the employeeʹs speech was ʺpart‐and‐parcel of [that personʹs] concerns 

10   about his ability to properly execute his duties.ʺ  Id. at 203 (citation and internal 

11   quotation marks omitted).   

12         In the case at bar, the district court therefore was correct in deciding that 

13   the lack of a civilian analogue was not critical to a decision as to whether Montero 

14   spoke as a private citizen.  Montero, 224 F. Supp. 3d at 270‐71.  But the district 

15   court treated this factor as analytically distinct from the core inquiry: whether 

16   Monteroʹs union remarks were made pursuant to his official employment 

17   responsibilities.  See id. at 266‐68.  Instead, the district court concluded that, 



                                                25
 1   irrespective of whether Monteroʹs union statements could be considered part of 

 2   his job responsibilities, the lack of a civilian analogue combined with the fact that 

 3   Monteroʹs union remarks were ʺtangentially related to his official dutiesʺ indicated 

 4   he had not spoken as a private citizen.  Id. at 271 (emphasis added).  Because the 

 5   district court did not squarely determine whether Monteroʹs union speech was 

 6   made pursuant to Monteroʹs employment duties, its decision that the remarks 

 7   necessarily failed to qualify as citizen speech protected by the First Amendment 

 8   was thus at best premature.    

 9         We conclude that Montero sufficiently pled that his union remarks cannot 

10   be considered ʺpart‐and‐parcel of his concerns about his ability to properly 

11   execute his duties.ʺ  Weintraub, 593 F.3d at 203 (citation and internal quotation 

12   marks omitted).  The ʺcritical question under Garcetti is whether the speech at 

13   issue is itself ordinarily within the scope of an employeeʹs duties, not whether it 

14   merely concerns those duties.ʺ  Lane, 134 S.Ct. at 2379.  Montero made his remarks 

15   as union vice president, a role in which he was not required to serve.  See 

16   Matthews, 779 F.3d at 174 (concluding that the plaintiffʹs speech was not part of 

17   his official duties where it ʺwas neither part of his job description nor part of the 



                                               26
 1   practical reality of his everyday workʺ).  Nor is it determinative that Monteroʹs 

 2   union remarks may have touched on matters that he learned through the course 

 3   of his employment.  See Lane, 134 S.Ct. at 2379 (ʺ[T]he mere fact that a citizenʹs 

 4   speech concerns information acquired by virtue of his public employment does 

 5   not transform that speech into employee—rather than citizen—speech.ʺ).  

 6   Because, based on his pleading, Monteroʹs remarks did not fall within his 

 7   employment responsibilities, the district court erred in concluding on a motion to 

 8   dismiss that Montero spoke as an employee.      

 9         Nevertheless, Montero would have us go further and decide categorically, 

10   as some circuits have, that when a person speaks in his or her capacity as a union 

11   member, he or she speaks as a private citizen.  See Boulton v. Swanson, 795 F.3d 

12   526, 534 (6th Cir. 2015) (ʺIt is axiomatic that an employeeʹs job responsibilities do 

13   not include acting in the capacity of a union member, leader, or official.ʺ); Ellins v. 

14   City of Sierra Madre, 710 F.3d 1049, 1060 (9th Cir. 2013) (ʺGiven the inherent 

15   institutional conflict of interest between an employer and its employeesʹ union, 

16   we conclude that a police officer does not act in furtherance of his public duties 

17   when speaking as a representative of the police union.ʺ); Nagle v. Vill. of Calumet 



                                               27
 1   Park, 554 F.3d 1106, 1123 (7th Cir. 2009) (noting that when one speaks ʺin his 

 2   capacity as a union official, his comments [are] made as a citizen rather than as a 

 3   public employeeʺ).     

 4          In support of this position, Montero cites Clue v. Johnson, 179 F.3d 57 (2d 

 5   Cir. 1999).  There, various union officers alleged that they had suffered 

 6   employment retaliation after seeking to recall union leaders whom they viewed as 

 7   having colluded with management.  Id. at 59‐60.  We stated, albeit in dicta, that 

 8   ʺ[t]here is no doubt that retaliation against public employees solely for their union 

 9   activities violates the First Amendment,ʺ and that ʺactivities on behalf of a union 

10   faction that necessarily entail a substantial criticism of management raise matters 

11   of public concern.ʺ  Id. at 60‐61.   

12          But we think Clue is unhelpful here.  First, Clueʹs broad dicta that union 

13   activities criticizing management constitute matters of public concern has been 

14   walked back by our subsequent case law.  See Lynch v. Ackley, 811 F.3d 569, 582 

15   (2d Cir. 2016) (ʺThough the court [in Clue] said in dicta that ʹretaliation solely for 

16   union activity clearly raises a public concernʹ . . . it obviously did not mean that all 

17   activities undertaken through a union necessarily become matters of public 



                                                28
 1   concern merely by virtue of their collateral connection to the union.ʺ) (quoting 179 

 2   F.3d at 61).  Second, and we think more important, Clue was decided prior to 

 3   Garcetti.  Post‐Garcetti, it is clear that courts must not only determine whether the 

 4   plaintiff spoke on a matter of public concern, but whether he or she spoke as a 

 5   private citizen—an inquiry not contemplated by Clue.  

 6          While we therefore decline to decide categorically that when a person 

 7   speaks in his capacity as a union member, he speaks as a private citizen, we 

 8   conclude that, under the facts of this case as set out in the amended complaint, 

 9   when Montero spoke in his capacity as a union member, he spoke as a private 

10   citizen.  This was because, taking the amended complaintʹs allegations as true, 

11   Montero spoke in his role as a union officer, and his union speech was not 

12   composed of statements made as a ʺmeans to fulfillʺ or ʺundertaken in the course 

13   of performingʺ his responsibilities as a police officer.  Weintraub, 593 F.3d at 203 

14   (quotation marks omitted).  Consequently, he engaged in citizen speech for 

15   purposes of the First Amendment.  

16    

17    



                                               29
 1             B. Matter of Public Concern 

 2             If Montero spoke as a citizen, it does not necessarily follow that his speech 

 3   was constitutionally protected.  The successful plaintiff must also demonstrate 

 4   that the speech at issue was on a matter of public concern.  Garcetti, 547 U.S. at 

 5   418.   

 6             Whether speech is on a matter of public concern is a question of law, and ʺis 

 7   to be answered by the court after examining the ʹcontent, form, and context of a 

 8   given statement, as revealed by the whole record.ʹʺ  Jackler, 658 F.3d at 235 

 9   (quoting Connick, 461 U.S. at 147‐48).  ʺTo constitute speech on a matter of public 

10   concern, an employeeʹs expression must ʹbe fairly considered as relating to any 

11   matter of political, social, or other concern to the community.ʹʺ  Id. at 236 (quoting 

12   Connick, 461 U.S. at 146); see also City of San Diego v. Roe, 543 U.S. 77, 83‐84 (2004) 

13   (stating that a topic is a matter of public concern if it is of ʺgeneral interestʺ or of 

14   ʺlegitimate news interestʺ).  On the other hand, speech that principally focuses on 

15   ʺan issue that is ʹpersonal in nature and generally related to [the speakerʹs] own 

16   situation,ʹʺ Jackler, 658 F.3d at 236 (quoting Ezekwo v. N.Y.C. Health & Hosps. Corp., 

17   940 F.2d 775, 781 (2d Cir.), cert. denied, 502 U.S. 1013 (1991)) (brackets in original), 



                                                  30
 1   or that is ʺcalculated to redress personal grievancesʺ— even if touching on a 

 2   matter of general importance—does not qualify for First Amendment protection, 

 3   Lewis v. Cowen, 165 F.3d 154, 163 (2d Cir.), cert. denied, 528 U.S. 823 (1999).   

 4         Because the district court found that Montero did not make his union 

 5   remarks as a private citizen, it did not reach the issue of whether all such remarks 

 6   implicated matters of public concern.  In a footnote, the district court asserted that 

 7   Monteroʹs criticism of Olsonʹs leadership, which stemmed from their union 

 8   rivalry, did not involve a matter of public concern.  Montero, 224 F. Supp. 3d at 

 9   274 n.3.  Nevertheless, the district court stated that whether Monteroʹs ʺopposition 

10   to cuts that were allegedly ʹbad for the community,ʹ implicat[ed] a public concern 

11   present[ed] a closer question,ʺ id. (quoting Am. Compl. ¶¶ 16‐17), a question it 

12   declined to answer.  

13         The district court did not err when it found that Monteroʹs criticism of 

14   Olsonʹs union leadership reflected a personal rivalry between two union leaders, 

15   and concluded that it thus ʺplainly do[es] not implicate a public concern.ʺ  Id.; see 

16   Am. Compl. ¶ 15 (stating that Montero criticized Olsonʹs leadership of the 

17   Yonkers PBA, and in particular his cozy relationship with Hartnett, Olsonʹs 



                                                31
 1   agreement to manpower cuts, and Olsonʹs preference that ʺhis close friend, 

 2   Mueller, be made a Police Chiefʺ).  But we conclude, as a matter of law, that 

 3   Montero has sufficiently alleged that his June 2010 union remarks expressing 

 4   opposition to some of Commissioner Hartnettʹs personnel cuts and Monteroʹs call 

 5   at the February 2011 meeting for a no‐confidence vote with respect to Hartnett 

 6   involved matters of public concern.  Am. Compl.  ¶¶ 16‐17, 20.  In his amended 

 7   complaint, Montero specifically alleges that he criticized Hartnett for 

 8   discontinuing police units ʺdedicated to investigating domestic violence and 

 9   burglaryʺ and ʺthe community unit dedicated to supporting the Police Athletic 

10   League,ʺ cuts which Montero believed were ʺbad for the police force, bad for 

11   members of the PBA and bad for the community[.]ʺ  Id. at ¶¶ 16‐17.  Such speech 

12   about the termination of the police units—which Montero allegedly stated would 

13   endanger public safety—plainly constituted speech on a matter ʺof political, 

14   social, or other concernʺ to the Yonkers community.  See Connick, 461 U.S. at 146.  

15         In response, the City defendants contend that these remarks, made at two 

16   closed‐door meetings, reflect no more than Monteroʹs own ambition: to be elected 

17   the Yonkers PBA president.  And to be sure, ʺ[a] public employee may not 



                                              32
 1   transform a personal grievance into a matter of public concern by invoking a 

 2   supposed popular interest in the way public institutions are run.ʺ  Ruotolo v. City 

 3   of N.Y., 514 F.3d 184, 190 (2d Cir. 2008) (quoting Boyce v. Andrew, 510 F.3d 1333, 

 4   1343 (11th Cir. 2007)); see also Ezekwo, 940 F.2d at 781 (stating that personal 

 5   grievances do not become public concerns by ʺthe mere fact that one or two of 

 6   [the plaintiffʹs] comments could be construed broadly to implicate matters of 

 7   public concernʺ).  As we have noted, however, an ʺindividual motivated by a 

 8   personal grievance can simultaneously speak on a matter affecting the public at 

 9   large.ʺ  Golodner v. Berliner, 770 F.3d 196, 203 (2d Cir. 2014); see also Nagle v. 

10   Marron, 663 F.3d 100, 107 (2d Cir. 2011) (ʺWe agree that the primary question for 

11   First Amendment purposes is whether the matter is of public concern, not 

12   whether the speech was also made to serve some private interest.ʺ).  

13         At this stage in the proceedings, we cannot say that Monteroʹs union 

14   remarks about how reductions in police manpower might reduce public safety 

15   and his call for a vote of no‐confidence in Commissioner Hartnett were solely 

16   ʺcalculated to redress [his] personal grievancesʺ against Olson and his allies.  

17   Lewis, 165 F.3d at 163.  Nor, despite the City defendantsʹ contentions otherwise, 



                                                 33
 1   do we find it critical to this inquiry that Montero made his remarks at a non‐

 2   public meeting.  See Jackler, 658 F.3d at 235 (ʺThe fact that a statement was made to 

 3   the employer in private is not determinative of whether its subject was a matter of 

 4   public concern.ʺ  (citing Connick, 461 U.S. at 148 & n.8)).  We therefore conclude 

 5   that Montero has sufficiently pled that his criticism of cuts in police manpower at 

 6   the June 2010 union meeting and his call for a no‐confidence vote in Police 

 7   Commissioner Hartnett at the February 2011 union meeting qualified as 

 8   statements on matters of public concern.4 

 9         C. Liability of Defendant Olson 

10         To succeed on a First Amendment retaliation claim, a plaintiff must show 

11   not only that the speech at issue was constitutionally protected, but that as a 

12   result of this speech, he or she suffered an adverse employment action caused by 

13   the defendant.  Cox, 654 F.3d at 272.  An adverse employment action may include 




     4
      Because the issue has not been briefed by either party and requires determining 
     matters of fact that we cannot determine in the first instance on the present 
     record, we do not consider Pickeringʹs third inquiry: ʺwhether the relevant 
     government entity had an adequate justification for treating the employee 
     differently [for his or her speech] from any other member of the general public.ʺ  
     Garcetti, 547 U.S. at 418 (citing Pickering, 391 U.S. at 568).  

                                              34
 1   discharging, refusing to hire, refusing to promote, demoting, reducing the pay, or 

 2   reprimanding an employee.  Morris v. Lindau, 196 F.3d 102, 110 (2d Cir. 1999) 

 3   (citing Rutan v. Republican Party, 497 U.S. 62, 75 (1990), abrogated on other grounds 

 4   by Lore v. City of Syracuse, 670 F.3d 127 (2d Cir. 2012)).  Such actions may also 

 5   include a pattern of harassment, where, using an ʺobjective standard,ʺ a plaintiff 

 6   shows that ʺthe total circumstances of her working environment changed to 

 7   become unreasonably inferior and adverse when compared to a typical or normal, 

 8   not ideal or model, workplace.ʺ  Phillips v. Bowen, 278 F.3d 103, 109 (2d Cir. 2002). 

 9         On appeal, defendant Olson contends that an adverse employment action 

10   must be caused by ʺa supervisor, employer, a member of management, or a hiring 

11   body.ʺ  Def. Olsonʹs Br. at 25.  Because the pleadings demonstrate that he 

12   occupied none of those positions vis‐à‐vis Montero, Olson argues that he cannot 

13   be found liable for taking any adverse employment actions against the plaintiff.   

14   In response, Montero contends that Olson, a ʺunion president who has an 

15   exceedingly close relationship with managementʺ and used this relationship to 

16   ʺexact revenge against [the] plaintiff on the job,ʺ can be held responsible for 

17   violating Monteroʹs First Amendment rights by, at the very least, influencing 



                                               35
 1   supervisors to retaliate against the plaintiff for his union speech.  Pl.ʹs Reply Br. at 

 2   19‐20.   

 3          In focusing on whether Olson can be found liable for an adverse 

 4   employment action, however, both parties have put the cart before the horse.  To 

 5   make a successful section 1983 claim, a plaintiff must show that the defendant not 

 6   only violated a constitutional right, but acted ʺunder the color of state law.ʺ  Cox, 

 7   654 F.3d at 272.  A defendant can only be said to do so if his or her actions were 

 8   made as a state actor, or where the person acts ʺin his official capacity or while 

 9   exercising his responsibilities pursuant to state law.ʺ  Patterson v. Cty. of Oneida, 

10   N.Y., 375 F.3d 206, 230 (2d Cir. 2004) (quoting West v. Atkins, 487 U.S. 42, 49‐50 

11   (1988)).  

12          As noted above, the parties dispute whether Olson, as a concededly non‐

13   supervisory employee, can be said to have taken an adverse employment action 

14   against Montero in the context of a First Amendment retaliation claim.  The 

15   parties have not addressed, however, whether Olson qualifies as a ʺstate actorʺ in 

16   the first place and if he can therefore be held liable under section 1983 for his 




                                                36
 1   alleged retaliatory actions.  We therefore leave this issue to be addressed on 

 2   remand.5 

 3         D. Liability of Defendants Moran and Mueller  

 4         Defendants Moran and Mueller argue that even if Monteroʹs speech was 

 5   constitutionally protected and they took adverse employment actions against him 

 6   for this speech, they are, even on the present state of the proceedings, entitled to 

 7   qualified immunity.  We agree. 

 8         Qualified immunity, an affirmative defense, shields officials from personal 

 9   liability for civil damages so long as ʺtheir conduct does not violate clearly 

10   established statutory or constitutional rights of which a reasonable person would 

11   have known.ʺ  Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982); see also Anderson v. 

12   Creighton, 483 U.S. 635, 640 (1987) (explaining that a right is clearly established 




     5 We also note that Olson, unlike Moran and Mueller, did not raise qualified 
     immunity in his Rule 12(b)(6) motion to the district court and has therefore failed 
     to preserve the right to raise this affirmative defense on appeal.  See Royal Am. 
     Managers, Inc. v. IRC Holding Corp., 885 F.2d 1011, 1019 (2d Cir. 1989) (ʺ[The 
     appellant] did not raise this issue at the district court . . . and so [] failed to 
     preserve its claim for appeal.ʺ).   Olson may, however, still raise that affirmative 
     defense in his answer.  See Santos v. District Council, 619 F.2d 963, 967 (2d Cir. 
     1980).   

                                               37
 1   when ʺ[t]he contours of the right [are] sufficiently clear that a reasonable official 

 2   would understand that what he is doing violates that rightʺ).  ʺ[T]he need for 

 3   ʹclearly establishedʹ law is satisfied if the law on the subject was defined at the 

 4   time with reasonable clarity or clearly foreshadowed in rulings of the Supreme 

 5   Court or the Second Circuit, so that the defendant should have understood that 

 6   her conduct was unlawful.ʺ  Lynch, 811 F.3d at 578‐79.  ʺThis is not to say that an 

 7   official action is protected by qualified immunity unless the very action in 

 8   question has previously been held unlawful, but it is to say that in the light of pre‐

 9   existing law the unlawfulness must be apparent.ʺ  Wilson v. Layne, 526 U.S. 603, 

10   615 (1999).  Put simply,6 qualified immunity ʺprovides [] protection to all but the 

11   plainly incompetent or those who knowingly violate the law.ʺ  Malley v. Briggs, 

12   475 U.S. 335, 341 (1986). 

13            It is true that at the time Moran and Mueller allegedly retaliated against 

14   Montero, we had stated in Weintraub that the ʺlack of a citizen analogue [was] ʹnot 

15   dispositiveʹ in [that] case.ʺ  593 F.3d at 204 (quoting Garcetti, 547 U.S. at 420).  As 

16   detailed above, the role of a citizen analogue in determining whether one speaks 


     6
         Perhaps rather too simply. 


                                                38
 1   as a citizen remained murky, however, and we had expressed no view as to its 

 2   role in protecting union speech outside the context of a union grievance.  See Sira 

 3   v. Morton, 380 F.3d 57, 81 (2d Cir. 2004) (ʺTo be clearly established, a right must 

 4   [be] recognized in a particularized rather than a general sense.ʺ).  Thus, we had 

 5   not made clear that, under the circumstances as alleged in the amended 

 6   complaint, Montero spoke in his capacity as a private citizen.   

 7          On appeal, Montero contends, once again, that Clue ʺclearly establishe[s]ʺ 

 8   that a personʹs union activity criticizing management is categorically protected by 

 9   the First Amendment.  Pl.ʹs Reply Br. at 10.  But, as noted above, Clue was decided 

10   before Garcetti, and focused solely on whether the union plaintiffs had spoken on 

11   a matter of public concern.  See discussion in section II A., supra.  After Garcetti, it is 

12   clear that courts must determine both whether the plaintiff spoke on a matter of 

13   public concern and whether he or she spoke as a private citizen.  Moreover, in 

14   Weintraub, we plainly rejected the notion that one is necessarily speaking as a 

15   private citizen when acting in his or her union capacity.   

16            Because the specific question of whether the plaintiffʹs alleged union 

17   remarks were protected by the First Amendment was not beyond debate at the 



                                                  39
 1   time of Moran and Muellerʹs alleged retaliation against Montero, nor does Clue 

 2   hold otherwise, we conclude as a matter of law that under the claims as pled by 

 3   Montero, these defendants are protected from liability by qualified immunity.   

 4          E. Municipal Liability 

 5          In Monell v. Department of Social Services, 436 U.S. 658 (1978), the 

 6   Supreme Court established that municipalities may be construed as ʺpersonsʺ in 

 7   the context of violations of section 1983, and that they may be subjected to direct 

 8   claims for monetary, declaratory, or injunctive relief where the municipality 

 9   allegedly implemented an unconstitutional custom or policy.  Id. at 690‐91, 694‐95.  

10   Such a custom or policy may be reflected through policy statements, ordinances, 

11   regulations, or decisions ʺofficially adopted and promulgated by that bodyʹs 

12   officers.ʺ  Id. at 690.   

13          Although ʺofficial policyʺ often refers to formal rules or customs that 

14   intentionally establish ʺfixed plans of actionʺ over a period of time, when a 

15   municipality ʺchooses a course of action tailored to a particular situation,ʺ this 

16   may also ʺrepresent[] an act of official government ʹpolicyʹ as that term is 

17   commonly understood.ʺ  Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 125 (2d 



                                                40
 1   Cir. 2004) (quoting Pembaur v. City of Cincinnati, 475 U.S. 469, 480‐81 (1986)).  Nor 

 2   must such policies be authorized or ratified by multiple decisionmakers of the 

 3   municipality in question for liability to accrue.  ʺ[E]ven a single action by a 

 4   decisionmaker who ʹpossesses final authority to establish municipal policy with 

 5   respect to the action orderedʹʺ may deprive the plaintiff of his or her 

 6   constitutional rights.  Id. at 126 (quoting Pembaur, 475 U.S. at 481).  When a non‐

 7   decisionmaker committed the constitutional violation, however, the plaintiff must 

 8   show that the decisionmaker ordered or ratified such a subordinateʹs conduct or 

 9   ʺwas aware of a subordinateʹs unconstitutional actions, and consciously chose to 

10   ignore them, effectively ratifying the actions.ʺ  Id.     

11         In his amended complaint, Montero asserts that the YPD, ʺacting through 

12   its final policymaking officials,ʺ aided Olson and his allies in retaliating against 

13   him, and that the department ʺadopted an unwritten policyʺ in doing so by 

14   condoning and ratifying this action.  Am. Compl. ¶¶ 84‐86.  But ʺ[t]he mere 

15   assertion . . . that a municipality has such a custom or policy is insufficient in the 

16   absence of allegations of fact tending to support, at least circumstantially, such an 

17   inference.ʺ  Dwares v. City of N.Y., 985 F.2d 94, 100 (2d Cir. 1993), overruled on other 



                                                 41
 1   grounds by Leatherman v. Tarrant Cty. Narcotics Intelligence & Coordination Unit, 507 

 2   U.S. 163 (1993). 

 3         Montero nevertheless contends that a reasonable juror could conclude that 

 4   he was retaliated against at the specific behest of then Police Commissioner 

 5   Hartnett, who, as a final policymaker, allegedly had the requisite authority to 

 6   carry out Monteroʹs continual investigations, transfers, and pay cuts.  Montero 

 7   fails to allege, however, that Hartnett had or should have had any knowledge of 

 8   these retaliatory actions.7  He asserts only that Mueller told him that Hartnett ʺdid 

 9   not like what Plaintiff had been saying about Hartnett and others at PBA 

10   meetings.ʺ  Am. Compl.  ¶ 19; see Jones v. Town of E. Haven, 691 F.3d 72, 81 (2d Cir. 

11   2012) (ʺTo establish deliberate indifference a plaintiff must show that a 

12   policymaking official was aware of constitutional injury, or the risk of 

13   constitutional injury, but failed to take appropriate action to prevent or sanction 




     7Montero does assert that ʺhigh ranking officers within the Department advised 
     the Cityʹs corporation counsel that Plaintiff was the subject of ongoing harassment 
     and negative treatmentʺ based on his opposition to Olsonʹs union leadership and 
     that the YPD took no action in response to this.  Am. Compl. ¶ 55.  Montero does 
     not allege that this information ever reached Hartnett or any other final 
     decisionmaker, however.   

                                               42
 1   violations of constitutional rights.ʺ), cert. denied, 134 S.Ct. 125 (2013).  Moreover, 

 2   Montero specifically asserts that it was Olson, Moran, and Mueller who directed 

 3   the retaliatory actions against him.  Because Montero merely asserts the existence 

 4   of a policy or custom instituted or promulgated by the YPD or conducted or 

 5   deliberately ignored by its policymakers, he has failed to plausibly claim that the 

 6   City of Yonkers can be held municipally liable for violating his First Amendment 

 7   rights.  

 8                                      CONCLUSION 

 9          For the foregoing reasons, we AFFIRM the district courtʹs dismissal of the 

10   plaintiffʹs First Amendment retaliation claims against defendants Moran, Mueller, 

11   and the City of Yonkers, VACATE the district courtʹs dismissal of the plaintiffʹs 

12   First Amendment retaliation claim against defendant Keith Olson, and REMAND 

13   for further proceedings. 




                                                43